 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     RAFAEL HERNANDEZ, individually and on             NO.       2:19-cv-01882 RSM
 9   behalf of all others similarly situated,
                                                       ORDER GRANTING JOINT
10                        Plaintiff,                   STIPULATION TO EXTEND
                                                       DEADLINES FOR COMBINED JOINT
11           v.
                                                       STATUS REPORT AND DISCOVERY
12   EXP REALTY, LLC, a Washington company,            PLAN

13                        Defendant.

14
             This matter having come before the Court on Plaintiff Rafael Hernandez’s and Defendant
15
     EXP REALTY, LLC joint stipulation to extend the deadline for the Combined Joint Status Report
16
     and Discovery Plan as Required by FRCP 26(f) and Local Civil Rule 26(f), and for good cause
17
     showing, therefor,
18
             IT IS HEREBY ORDERED the parties Combined Joint Status Report and Discovery
19
     Plan as Required by FRCP 26(f) and Local Civil Rule 26(f) is due for submission on February 18,
20
     2020.
21
             DATED this 14th day of February 2020.
22

23

24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26
     ORDER GRANTING JOINT STIPULATION TO EXTEND DEADLINES FOR COMBINED JOINT STATUS
     REPORT AND DISCOVERY PLAN - 1
